DETAILED ACTION
I.	Claims 9-14 and 19 were cancelled in a preliminary amendment.
II.	Claims 1-8 and 15-18 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/JP2018/001185, International Filing Date: 01/17/2018 which claims foreign priority to 201711001823, filed 01/17/2017 and also claims foreign priority to 201711003074, filed 01/27/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2019 and 11/01/2019 have been considered by the examiner.
                              Examiner’s Statement of Reasons for Allowance
Claims 1-8 and 15-18 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 15 and 17, generally, the prior art of record, United States Patent Application Publication No. US 20170111339 A1 to Lee et al. which shows key hierarchy for network slicing; United States Patent No. US 7626963 B2 to Patel et al. which shows EAP/SIM authentication for mobile IP to leverage GSM/SIM authentication infrastructure; United States Patent No. US 7969945 B2 to Navali et al. which shows systems and methods for mobility management on wireless networks; and italicized claim elements (i.e., claim 1: “send an MM message used in the MM processing, a first security key having been applied to the MM message, between the communication terminal and the AMF entity, and send an SM message used in the SM processing, a second security key having been applied to the SM message, between the communication terminal and the SMF entity via the AMF entity”; claim 15: “apply a first security key to an MM message used in MM processing and apply a second security key to an SM message used in SM processing; and send the MM message to which the first security key has been applied to an AMF entity that executes the MM processing and send the SM message to which the second security key has been applied to an SMF entity that executes the SM processing via the AMF entity”; claim 17: “execute MM processing using an MM message to which a first security key has been applied; and forward an SM message sent between a communication terminal and an SMF entity that executes SM processing, a second security key having been applied to the SM message”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431